Mr. Presiding Justice Brown delivered the opinion of the court. 6. Exchange of property*—what not a compliance with agreement to furnish abstract of title. Where a contract for the exchange of real estate provides that in a reasonable time each party is to furnish the other with an abstract of title showing a good and sufficient title in the respective parties at the date of the contract, and the property of one of the parties is to be conveyed subject to an incumbrance aggregating a certain sum, the contract requires the abstract furnished by such party to show the title in that condition, or where such party could control it, and such party cannot say that contract has been complied with because of the fact that the abstracts to the property were shown to the other party and delivered to a certain abstract company in another State, where the land lies, and that continuations thereof were by said company written up and the abstracts and continuances were there ready for delivery, lacking only the certificates and signatures of the company, when the other party was ready to produce a proper deed and close the deal.